Examiner’s Comment
Allowable Subject Matter
Claims 1, 4-22 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a circuit comprising: a reference current generator circuit configured to generate a reference current that is proportional to absolute temperature, wherein the reference current generator circuit generates the reference current as a function of a difference between bias voltages of first and second transistors; a voltage generator configured to generate an input voltage from the reference current, wherein the input voltage is complementary to absolute temperature, wherein the voltage generator generates the input voltage by applying the reference current that is proportional to absolute temperature through a plurality of transistors coupled in series between the bias voltage of the second transistor and ground, with the input voltage that is complementary to absolute temperature being generated at a node between given adjacent ones of the plurality of transistors, in combination with all the limitations set forth in claim 1. 	Regarding claim 9, the prior art fails to teach or disclose a sub-bandgap reference voltage generator comprising: a second circuit configured to generate a voltage complementary to absolute temperature by applying the current proportional to absolute temperature through a plurality of field effect transistors coupled in series between the base to emitter voltage of the second bipolar junction transistor and ground, thereby producing the voltage complementary to absolute temperature at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.